Citation Nr: 1027040	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial compensable rating for right knee 
patellofemoral disease.

3.  Entitlement to an initial compensable rating for bilateral 
thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 2002 to August 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO in Fargo, 
North Dakota, which denied service connection for a left knee 
disability and granted service connection for right knee 
patellofemoral disease and bilateral thoracic outlet syndrome, 
assigning initial noncompensable ratings to each.  

The appellant also appealed denials of service connection for a 
low back disability and a right elbow disability.  These claims 
were granted in an August 2009 rating decision.  This constitutes 
a complete grant of the benefit sought on appeal.  The appellant 
has not disagreed with the effective dates or initial ratings 
assigned for these disabilities.  The claims are not before the 
Board.  


FINDINGS OF FACT

1.  The appellant complains of left knee pain; there is no 
diagnosis of a left knee disability.

2.  The appellant's service-connected right knee patellofemoral 
disease has been manifested by flexion to 130 degrees and 
extension to zero degrees without lateral instability or 
subluxation, cartilage impairment, tibia or fibula impairment, 
ankylosis or genu recurvatum.

3.  The appellant's service-connected bilateral thoracic outlet 
syndrome has been productive of no more than mild incomplete 
impairment of the long thoracic nerve.




CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an initial compensable evaluation for right 
knee patellofemoral disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

3.  The criteria for the assignment of an initial compensable 
disability rating for bilateral status post thoracic outlet 
syndrome evaluation are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.123, 4.124a, DC 8599-8519 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection 
and increased initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant appeal arises from a denied and two granted claims of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element requires 
notice of these five elements in initial ratings cases.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, a letter 
dated in March 2007 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an April 2007 medical examination to 
obtain an opinion as to what disabilities resulted from service.  
The examiner concluded that the appellant had no diagnosable left 
knee disability.  This opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examination report 
indicates that the claims file and service treatment records were 
available.  The Board notes several details of the appellant's 
service were mentioned, indicating review of the claims file.  
The examiner laid a factual foundation and reasoned basis for the 
conclusions that were reached.  Therefore, the Board finds that 
the examination is adequate.  See Nieves-Rodriguez, supra.  

In initial ratings cases, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the appellant.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination in 
April 2007.  The appellant has not reported receiving any recent 
treatment specifically for the appealed right knee or thoracic 
outlet conditions (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there are 
no records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has a left knee disability as a 
result of service, which is identical to his right knee 
disability.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The appellant was treated during service for pain in his left 
knee.  The appellant had a pre-induction examination in December 
2001.  The appellant reported a history of a left tibia fracture 
at the age of 12.  The examination notes the left tibia was not 
tender.  The prior injury was not considered disabling.  The 
appellant was seen for left lower leg pain in October 2002.  An 
x-ray study was performed.  Posterior bowing of the distal tibia 
was noted.  The examiner indicated that it could be consistent 
with the appellant's prior history of fracture.  Joint alignment 
was normal.  Soft tissues were unremarkable.  The appellant was 
diagnosed with left lower leg pain, left lower leg stress 
syndrome, and left shin splints, which resolved.  In December 
2002, the appellant was seen for left knee pain.  He had hit his 
knee on an obstacle course.  He had swelling, tenderness to 
palpation, but an otherwise normal exam.  The diagnosis was a 
knee contusion, resolving.  On a May 2006 report of medical 
history, the appellant indicated that he had knee trouble.  An 
explanatory note indicates bilateral knee pain.  Another note 
indicate that he had a history of a left tibia fracture at age 
14, that remained bowed with occasional pain with prolonged 
standing or marching.  At separation in August 2006, the 
appellant reported injury or illness to the shoulders and knees.  

The appellant was seen for an April 2007 VA examination in 
connection with this claim.  The appellant reported that he 
developed knee pain in both knees in the summer of 2002.  The 
pain is caused by prolonged standing or running.  The pain is not 
constant.  The appellant denied swelling, heat or redness.  He 
reported a flare-up of stiffness in the morning if he had been 
active the previous day.  The appellant reported that he was 
unable to run and do sports activities due to the knee pain.  On 
physical examination, there was no effusion, redness, heat, 
guarding or ankylosis.  His gait, heel and toe walking, hopping, 
squatting, and duck waddle were normal.  There was no genu varum 
or recurvatum and the patellae were normally positioned.  He had 
no tenderness of the iliotibial band, joint line, MCL, or LCL, 
and no bursal tenderness or swelling.  He had no median plica.  
Valgus and varus stress, anterior drawer, Lachman's and 
McMurray's tests were all negative.  He was able to flex both 
knees to 130 degrees and extend both to zero degrees.  Mild 
crepitus was noted in the right knee.  DeLuca testing was 
negative.  X-rays were negative.  The appellant was diagnosed 
with right knee patellofemoral disease.

The appellant had a May 2009 informal conference with a Decision 
Review Officer.  At that time, the appellant reported that the 
left knee was just as bad as the right knee.

The appellant's VA treatment records do not contain an evaluation 
of the left knee.

With respect to the appellant's contentions that he has 
experienced left knee pain since service, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this instance, the 
appellant's complaints have not been accompanied by a competent 
diagnosis of a left knee disability.  The appellant was seen by a 
medical doctor for his April 2007 VA examination.  The doctor 
considered the appellant's reported symptoms and made a thorough 
physical evaluation and had x-ray studies performed.  A diagnosis 
did not result.  Similarly, the appellant's service treatment 
records show that his left lower leg pain had been attributed to 
a prior fracture and resolved.  There is no diagnosis in his 
service treatment records on which the Board could rely for a 
finding of a current disability.  Without medical evidence of 
current disabilities, the appellant's claim fails to meet the 
requirements of service connection.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's left knee claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The appellant contends that he is entitled to initial compensable 
ratings for his right knee patellofemoral disease and bilateral 
thoracic outlet syndrome.  For the reasons that follow, the Board 
concludes that compensable ratings are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

a. Right Knee Patellofemoral Disease

Initially, the Board notes that patellofemoral disease is not a 
disability listed in the musculoskeletal ratings schedule.  See 
38 C.F.R. § 4.71a (2009).  The appellant's disability has been 
rated under Diagnostic Code (DC) 5260, for limitation of flexion.  

The criteria for ratings on limitation of motion of the knee are 
in two groups, limitation of flexion and limitation of extension.  
Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).  Limitation of extension of a 
leg warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited to 20 
degrees, a 40 percent evaluation if extension is limited to 30 
degrees or a 50 percent evaluation if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  
Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 09-04 
(Sept. 17, 2004).

The appellant was seen for an April 2007 VA examination in 
connection with this claim.  He was able to flex both knees to 
130 degrees and extend both to zero degrees.  The right knee 
flexion and extension both exceeded the standards for a 
compensable rating.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  At the April 2007 VA examination, the appellant 
reported pain with prolonged standing or running.  The pain was 
not constant.  The appellant reported that he was unable to run 
and sports activities due to the knee pain.  His gait, heel and 
toe walking, hopping, squatting, and duck waddle were normal.  He 
reported a flare-up of stiffness in the morning if he had been 
active the previous day.  Mild crepitus was noted in the right 
knee.  DeLuca testing was negative.  The Board gives weight to 
the appellant's complaints of pain, but testing revealed no 
functional impairment, despite a significant number of orthopedic 
tests.  The Board finds that the appellant does not have 
additional functional loss beyond that shown on the limitation of 
motion testing.  A rating under DeLuca is not warranted.  

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, DC 
5257 (2008).  A 10 percent rating requires slight recurrent 
subluxation or lateral instability of a knee.  A 20 percent 
rating requires moderate subluxation or lateral instability of a 
knee.  A 30 percent evaluation is warranted for severe knee 
impairment with recurrent subluxation or lateral instability.  
Id.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 
358 (1993) (citing Dorland's Illustrated Medical Dictionary at 
1241, 1599 (27th edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the various 
diagnostic codes, are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

At the April 2007 VA examination, there was no genu varum or 
recurvatum and the patellae were normally positioned.  He had no 
tenderness of the iliotibial band, joint line, MCL, or LCL, and 
no bursal tenderness or swelling.  Valgus and varus stress, 
anterior drawer, Lachman's and McMurray's tests were all 
negative.  A rating for lateral instability or recurrent 
subluxation is not warranted.

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  A 10 
percent rating is available for symptomatic removal of cartilage.  
38 C.F.R. § 4.71a, DC 5259.  This is the only rating available 
under this DC.  See id.  A 20 percent rating is available for 
dislocated, symptomatic cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  38 C.F.R. § 
4.71a, DC 5258.

At the April 2007 VA examination, the appellant denied swelling, 
heat or redness.  On physical examination, there was no effusion, 
redness, heat, guarding or ankylosis.  The McMurray's test was 
negative.  There were no findings of cartilage symptomatology.  

Diagnostic Code 5262, which rates impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a.  These ratings are provided for 
nonunion and malunion.  Id.  A minimum compensable rating is 
provided when there is malunion resulting in slight knee or ankle 
disability.  Id.  The appellant is not service-connected for a 
disability of the tibia or fibula.  As mentioned in the Service 
Connection section above, the appellant did break his tibia prior 
to service.  Records indicate that this was in the distal (near 
the ankle) portion of the tibia.  There is no indication of a 
tibia or fibula disability at the knee level.  A rating under 
this DC is not warranted.  

Additional Diagnostic Codes provide for additional ratings for 
disabilities of the knees depending on the symptoms shown.  Since 
the record does not show that the appellant's knee disorder 
involves ankylosis or genu recurvatum, additional ratings for the 
appellant's knee disorder are not warranted under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5263.  In light of the foregoing, 
the Board concludes that the criteria for a compensable rating 
under any of the schedular criteria for the knee are not met.

b. Bilateral Thoracic Outlet Syndrome

The appellant is service-connected for bilateral thoracic outlet 
syndrome, a disability not listed in the ratings schedule.  See 
38 C.F.R. § 4.124a (2009).  The appellant was assigned a 
noncompensable rating under 8599-8519, an analogous rating for an 
unlisted disability using the criteria of DC 8519.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  The 
term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).  In rating peripheral nerve disability, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times excruciating, 
is to be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

Under the Rating Schedule, peripheral neuropathy of the upper 
extremities is evaluated by application of Diagnostic Codes 8510 
through 8519.  Impairment of the long thoracic nerve, which 
affects the ability to raise the arm above shoulder level, and 
which is involved in winged scapula deformity, is rated at 0 
percent for mild incomplete paralysis, 10 percent for moderate 
incomplete paralysis, 20 percent for severe incomplete paralysis, 
and 20 percent for complete paralysis.  38 C.F.R. § 4.124a, DC 
8519.

At the April 2007 VA examination, the appellant did not report 
discomfort in his shoulders.  He reported numbness in both arms 
if he carried heavy objects.  The arms would also become numb on 
elevation.  He did not describe shoulder pain, stiffness, 
swelling, heat, redness, instability or locking.  He had no 
flare-ups and used no assistive devices.  He indicated that the 
numbness in his arms would occasionally wake him at night.  On 
physical examination, the appellant had no swelling, instability, 
weakness, redness, guarding or sulcus sign.  He had no tenderness 
over the acromioclavicular joint, bicipital groove, or coracoids 
process.  The touchdown sign and Apley scratch test were 
negative.  He had no painful arc, ETC, Hawkins or drop-arm signs 
bilaterally.  Internal and external rotation with arm adducted 
were normal bilaterally.  Forward flexion and abduction were to 
180 degrees bilaterally.  DeLuca testing was negative and there 
was no painful motion on testing.  On performing the 
hyperabduction maneuver, the right pulse disappeared with 
tingling in the right arm.  The pulse remained on the left, but 
numbness did develop.  The radial pulses disappeared bilaterally 
on the Adson test.  

The appellant has been followed by VA medical providers.  In 
November 2008, the appellant reported numbness with painful 
tingling in both arms, right more than left, with any activity 
above his head.  The appellant reported that any pressure on the 
bilateral upper trapezius will make his arms go numb.  The 
physical examination revealed increased tone in the bilateral 
upper trapezius with trigger point in the right upper trapezius 
and right medial scapula.  The appellant held his head in 
slightly flexed position in sitting and standing.  Upper 
extremity range was full with reports of arm tingling and 
numbness past 90 degrees.  Strength was 5/5.  The appellant was 
scheduled for a MRI evaluation.  The appellant was evaluated by a 
neurologist in January 2009.  The MRI was interpreted at that 
time to show cervical degenerative disc disease at C6-7, without 
canalicular stenosis.  The appellant's deep tendon reflexes were 
brisk and symmetric.  Strength was normal.  

At the appellant's May 2009 informal conference, the appellant 
reported pain with wearing a winter coat or backpack.  He 
reported his arms go numb when he picks up his daughter.  The 
appellant reported both arms are sometimes numb when waking.  

The evidence shows that the thoracic outlet syndrome affects the 
ability to lift his arms above shoulder level.  The Board finds 
that the use of the criteria of DC 8519 is appropriate to the 
disability.  

The appellant's thoracic outlet syndrome is productive of sensory 
impairment in certain ranges of motion, but not diminished 
reflexes, trophic changes or loss of muscle strength or 
coordination.  The appellant experiences pain but not on a 
constant basis.  There is no indication that the appellant loses 
motor control or strength during times when sensory disturbances 
are present.  The Board finds that the appellant's bilateral 
thoracic outlet syndrome is productive of no more than mild 
incomplete impairment of the long thoracic nerve.  A compensable 
rating under DC 8599-8519 is not warranted.  

c. Additional Considerations

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's right knee or 
thoracic outlet syndrome disabilities are not inadequate.  The 
appellant's right knee disability is manifested by pain and 
crepitus.  Functional impairment was not found on examination.  
Similarly, the appellant has reported numbness and painful 
tingling due to the thoracic outlet syndrome.  These are symptoms 
contemplated by the ratings criteria and guidance of 38 C.F.R. 
§ 4.120, 4.123, and 4.124a.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for compensable ratings for 
either the right knee or the thoracic outlet syndrome have at no 
time been met.  Accordingly, staged ratings are inapplicable.  
See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to an initial compensable rating for right knee 
patellofemoral disease is denied.

Entitlement to an initial compensable rating for bilateral 
thoracic outlet syndrome is denied. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


